Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/673401     Attorney's Docket #: 1012-2515/2018P51711US
Filing Date: 11/4/2019; claimed foreign priority to 11/9/2018
					
Applicant: Reiter et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election of Group I (claims 1-8), filed 4/26/2021, has been acknowledged.  Claims 9-12 and 15-17 are linking claims.
	This application contains claims 13-14 drawn to an invention non-elected without traverse.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-12 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roth et al. (U.S. Patent Application Publication # 2018/0301444 A1).
In regards to claim 1, Roth et al. (figures 1-11) show a semiconductor power module 100, comprising: an electrically conductive carrier plate 102 (see paragraphs [0060]-[0066]); a power semiconductor chip 106 arranged on the carrier plate 102 and electrically connected to the carrier plate 102; and a contact pin 122 electrically connected to the carrier plate 102 and forming an outer contact of the semiconductor module 100, wherein the contact pin 122 is arranged above a soldering point (see paragraph [0068]-[0069]), wherein the soldering point is configured to mechanically directly or indirectly fix the contact pin 122 on the carrier plate 102 and to electrically connect the contact pin 122 to the carrier plate 102, wherein the contact pin 122 is electrically connected to the carrier plate 102 via a further connection 116 having a portion which is mechanically flexible in relation to the carrier plate 102. 
In regards to claim 2, Roth et al. (figure 9) show wherein the contact pin 122 is mechanically indirectly fixed on the carrier plate 102, the semiconductor power module 100 further comprising: a sleeve 120 connected to the carrier plate 102 by the soldering point (see paragraph [0068]-[0069]), wherein the contact pin 122 is pushed into the sleeve 120 and forms a press fit (see figures 6 and 9; 118,122,120) with the sleeve 120. 
(end of 116 connected to 122) of the further connection 116 is fitted to the sleeve 120. 
In regards to claim 4, Roth et al. show wherein the further connection 116 forms a foot 118 of the sleeve 120, which foot 118 protrudes laterally from the sleeve 120 and is connected to the carrier plate 102 via a further soldering point (see paragraph [0068]-[0069]) or a welded contact or a sintered contact. 
In regards to claim 5, Roth et al. show wherein the contact pin 122 is mechanically directly fixed on the carrier plate 102 such that the contact pin 122 has a foot 118 which is directly fitted on the soldering point (see paragraph [0068]-[0069]). 
In regards to claim 6, Roth et al. show wherein the further connection 116 has a lateral extension of the foot 118, and wherein the lateral extension is connected to the carrier plate 102 via a further soldering point (see paragraph [0068]-[0069]) or a welded contact or a sintered contact. 
In regards to claim 7, Roth et al. show wherein the further connection 116 has a conductive wire (wire) or a conductive strip. 
In regards to claim 8, Roth et al. show wherein the further connection 116 has, at a first end (inner end of 116), a further soldering point (see paragraph [0068]-[0069]) or a welded contact or a sintered contact which is arranged on the carrier plate 102. 
In regards to claim 9, Roth et al. (figures 1-11) show a method for producing a semiconductor power module 100, the method comprising: providing an electrically conductive carrier plate 102; arranging a power semiconductor chip 106 on the carrier plate 102 and electrically connecting the power semiconductor chip 106 to the carrier plate 102; forming a first soldering point (see paragraph [0068]-[0069]) on the carrier plate 102; arranging a contact pin 122 above the first soldering point (see paragraph [0068]-[0069]) such that the contact pin 122 is mechanically directly or indirectly fixed on the carrier plate 102 and is electrically connected to the carrier plate 102 by the first soldering point (see paragraph [0068]-[0069]); and forming a further connection 116 122 to the carrier plate 102, the further connection 116 having a portion which is mechanically flexible in relation to the carrier plate 102. 
In regards to claim 10, Moth et al. show wherein the contact pin 122 is mechanically indirectly fixed on the carrier plate 102, the method further comprising: arranging a sleeve 120 above the carrier plate 102; mechanically and electrically connecting the sleeve 120 and the carrier plate 102 by the first soldering point (see paragraph [0068]-[0069]); and pushing the contact pin 122 into the sleeve 120 such that a press fit is formed between the sleeve 120 and the contact pin 122. 
In regards to claim 11, Moth et al. show wherein the contact pin 122 is mechanically directly fixed on the carrier plate 102 such that the contact pin 122 has a foot 118, and wherein the foot 118 is fitted directly on the first soldering point (see paragraph [0068]-[0069]). 
In regards to claim 12, Moth et al. show wherein the further connection 116 has a further soldering point (see paragraph [0068]-[0069]). 
In regards to claim 15, Moth et al. show wherein the further connection 116 has a welded contact or a sintered contact (see paragraphs [0064] and [0078]). 
In regards to claim 16, Moth et al. show wherein the further connection 116 comprises a conductive wire (wire) or a conductive strip. 
In regards to claim 17, Moth et al. show wherein the mechanically flexible portion is configured to decouple the further connection 116 from mechanical loading which acts on the further connection 116. 
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









7/31/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826